Citation Nr: 1700399	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to February 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO); the claims file is now in the jurisdiction of the Columbia, South Carolina, RO. 

The Veteran requested a videoconference Board hearing in connection with his appeal.  Such a hearing was scheduled for March 2016.  In October 2016, VA received correspondence from the Veteran requesting that the hearing be rescheduled.  As is discussed in more detail below, the Board finds that VA sent notice of the hearing to an address VA had previously been notified was no longer valid.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012 substantive appeal, the Veteran requested a videoconference Board hearing.  Such hearing was scheduled for March 2016; the Veteran did not appear.

In correspondence received in October 2016, the Veteran informed VA that he had not been notified of the scheduled hearing.  Specifically, he noted that the January 2016 hearing notification was mailed to an old address (address 1).

In the October 2016 correspondence, the Veteran stated that he moved from address 1 to address 2 in July 2014.  Indeed, correspondence from VA dated July 18, 2014, indicates that VA was aware of address 2 at that time.  A November 2014 rating decision was also mailed to address 2.  February 2016 correspondence from the Veteran (received prior to the hearing scheduled for March 2016) notified VA of address 3. 

It was clearly an error for VA to send notice of the March 2016 hearing to address 1, which had not been in use for 18 months.  The Board finds that VA failed to notify the Veteran of the scheduled hearing.  See 38 C.F.R. § 20.704(b).  Because videoconference hearings are scheduled by the RO, remand is required for the hearing to be rescheduled and proper notice provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran (at his most current address, identified in the correspondence received in October 2016) and his representative of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

